Exhibit 10.44

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

Research Services Agreement

This Agreement (“Agreement”) is for services as described in Exhibit A,
“Statement of Work”, attached hereto (the “Research Services”) and is made and
entered into effective December 1, 2017 (the “Effective Date”) by and between
TELMETRICS Inc., with its principal place of business located at 2680 Skymark
Avenue, Suite 900, Mississauga, Ontario Canada L4W5L6 (“TELMETRICS”), and Dex
Media, Inc. (“PUBLISHER”), a Delaware corporation, whose principal offices are
located at 2200 West Airfield Drive, P.O. Box 619810, DFW Airport, Texas 75261,
on behalf of itself and all of its subsidiaries.

WHEREAS TELMETRICS and Dex Media, Inc., successor in interest to Dex One Service
Inc. and SuperMedia LLC, entered into that certain Research Services Agreement
dated October 1, 2013 (the “Dex Agreement”), and

WHEREAS YP LLC (“YP”) is now a subsidiary of Dex Media, Inc. as of June 30,
2017, and

WHEREAS TELMETRICS and YP, as successor in interest to YP Shared Services LLC,
assignee of AT&T Services, Inc., entered into that certain Services Agreement
20081023.015.C dated April 2, 2009, as subsequently amended (the “YP
Agreement”).

WHEREAS, in consideration of the mutual covenants contained in this Agreement,
TELMETRICS and PUBLISHER agree as follows:

1.

Termination of Prior Agreements:

Upon execution of this Agreement, (i) as of the Effective Date, the Dex
Agreement and the YP Agreement (together, the “Prior Agreements”) are hereby
terminated, and (ii) all Call Measurement Numbers and services provided under
the Prior Agreements will be governed by this Agreement.  This Agreement shall
serve as written notice of termination of the YP Agreement, per its section
4.5(b).  For clarity, the parties agree that, based on the termination of the
Prior Agreements, any minimum commitments and/or minimum payments specified in
the Prior Agreements shall be voided and shall not be enforceable as of the
Effective Date.  

 

2.

Description of Research Services:

A. TELMETRICS shall provide the PUBLISHER with Call Measurement Numbers (as
defined in the Statement of Work) to be used in PUBLISHER’S advertising products
and services, in order to provide PUBLISHER’s advertisers (“Advertisers”) with
Call Measurement Programs (as defined in the Statement of Work) , or for
PUBLISHER’S internal purposes. TELMETRICS shall utilize its proprietary network
to monitor the Call Measurement Number and provide the PUBLISHER and Advertiser
with access to Call Measurement Data (as defined in the Statement of Work).

B.  TELMETRICS agrees to provide the Research Services ***.

 

3.

Ownership of Call Measurement Number:

The Call Measurement Number shall at all times remain the property of
TELMETRICS; provided however, at the conclusion of a Call Measurement Program,
an Advertiser may initiate a number porting request via its telco provider to
allow the Advertiser to take ownership of a Call Measurement Number***. If the
Advertiser does not initiate a number porting request at the conclusion of a
Call Measurement Program, and if the Advertiser does not renew its services with
PUBLISHER, the Advertiser may continue to use the Call Measurement

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

Number by providing Telmetrics with a valid credit card number and an agreement
to pay the appropriate monthly fee (“Call Continuance”) to TELMETRICS.

 

4.

Support:

The PUBLISHER will be set up with multiple Administrator accounts to access
CallTelligence, TELMETRICS’ online application. This access will allow the
PUBLISHER to set up and manage its Call Measurement Numbers, Advertisers and
Call Measurement Programs and to view and print both consolidated and individual
reports. Should the PUBLISHER require assistance in connection with a Call
Measurement Program or a Call Measurement Number, it may contact TELMETRICS
between the hours of 8:00 AM and 6:00 PM eastern time with service-affecting
emergency support available 24 hours per day, 7 days per week. The PUBLISHER
shall provide TELMETRICS with the names of one or more of its representatives
whom TELMETRICS may contact directly in the event of any failure of a Call
Measurement Number. The PUBLISHER shall be responsible for ensuring that its
representatives’ contact information is kept up to date with TELMETRICS and that
its representative is available at all applicable times.  TELMETRICS shall
maintain PUBLISHER’s access to TELMETRICS’ Perspectica application which was
provided pursuant to the Prior Agreements, to allow PUBLISHER access to
historical data until such time such data becomes available in CallTelligence.

 

5.

Storage of Call Measurement Data:

TELMETRICS shall make such arrangements and undertake such procedures to
adequately backup and protect the Call Measurement Data.  As part of its
procedures, TELMETRICS has a disaster recovery plan in place, whereby the
PUBLISHER has access to the Call Measurement Data in the event that TELMETRICS
is unable to provide the Research Services hereunder for any reason whatsoever.
TELMETRICS shall make the Call Measurement Data available either on its website
for a period of *** or to its API for a period of *** (Call Record files will be
available for a maximum of ***) from the date of the incoming call which
generated the data, after which the Call Measurement Data shall be (i)
transferred to TELMETRICS’ data warehouse for storage; and, (ii) transferred to
the PUBLISHER if requested. ***  

 

6.

Billing, Rates and Fees:

Fees for the Research Services shall be charged to the PUBLISHER in accordance
with the provisions of Schedule A. For monthly billing option, Call Measurement
Number and feature charges will be billed monthly in advance beginning on the
date the Call Measurement Program is ordered. For single billing option, the
monthly fee is multiplied by the term of the Call Measurement Program and this
amount is billed in full on the date the Call Measurement Program is ordered.
For the purpose of calculating the amount included in the single billing, the
following are included: ***. Flat fee will be billed on the date the Call
Measurement Program is ordered.  For all billing options, usage charges are
billed monthly in arrears. The Call Measurement Program term begins on the date
the Call Measurement Number is assigned by TELMETRICS to the PUBLISHER and ends
on the day the Call Measurement Number is made inactive or the last day of the
Referral Period (as defined in the Statement of Work), whichever is the latter.

 

7.

Payment:

Invoices are due and payable in full by the PUBLISHER within *** of invoice
date. TELMETRICS will provide PUBLISHER with a written reminder notice sent via
email *** from the invoice date. If an invoice remains unpaid after *** from the
invoice date, TELMETRICS will provide PUBLISHER written notice of the

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 2 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

delinquency (“Past Due Notice”).  A monthly charge of *** may be applied to the
PUBLISHER’s account should a non-disputed invoice remain unpaid after *** from
the invoice date. If an undisputed invoice remains unpaid after *** and
TELMETRICS has provided PUBLISHER with the Past Due Notice, TELMETRICS may in
its sole discretion, cease providing any or all of the Research Services, which
may include termination of the Call Measurement Number and/or cessation of Call
Measurement Data collection. The PUBLISHER shall remain liable for all charges
incurred to the date of such cessation of Research Services and may be charged
additional fees for the recommencement of the Research Services. The PUBLISHER
shall be responsible for all applicable taxes, which shall be billed on each
invoice as separate items. All charges are quoted in U.S. currency.

 

8.

Representations and Warranties:

Each of TELMETRICS and the PUBLISHER represent that; (i) it has all requisite
power and authority to enter into this Agreement; and (ii) the carrying out of
its obligations under this Agreement will not result in a material breach of or
interference with any other agreement to which it is a party; and (iii) it will
not enter into any other agreement which could reasonably be expected to result
in a material breach of or interference with its obligations under this
Agreement. TELMETRICS warrants that it is the owner or licensee of the software,
hardware or other equipment necessary to provide the Research Services.

 

TELMETRICS further represents and warrants that (a) the Research Services will
be provided in accordance with the description set forth in this Agreement; (b)
it has the authority and right to provide the Research Services to PUBLISHER and
PUBLISHER's use of the Research Services, including any software provided by
TELMETRICS, as permitted under this Agreement, will not in any way constitute an
infringement or other violation of any copyright, patent, trade secret,
trademark or any other intellectual property right of any third party or violate
any laws, rules or regulations applicable to the Research Services; (c) it is
the owner, lessee or licensee of the software, hardware, or other equipment
necessary to provide the Research Services; (d) TELMETRICS' performance of the
Research Services will represent its best efforts and be of the highest
professional standards; and (e) TELMETRICS will comply with all laws related to
the Research Services, including without limitation laws related to the
recording of telephone conversations and the collection and use of telephone
caller information.

 

9.

Liability:

EXCEPT AS PROVIDED EXPLICITY HEREIN NEITHER PARTY TO THIS AGREEMENT SHALL BE
LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, PUNITIVE, OR
SPECIAL DAMAGES, INCLUDING COMMERCIAL LOSS AND/OR LOST PROFITS, HOWEVER CAUSED
AND REGARDLESS OF LEGAL THEORY OR FORESEE ABILITY, DIRECTLY OR INDIRECTLY
ARISING UNDER THIS AGREEMENT AND Each party’s maximum liability under this
Agreement shall be the amount paid by the PUBLISHER for the Research Services.  
THE FOREGOING SENTENCE WILL NOT APPLY TO (I) BREACHES OF CONFIDENTIALITY
OBLIGATIONS UNDER THIS AGREEMENT, (II) A PARTY’S INDEMNIFICATION OBLIGATIONS
UNDER THIS AGREEMENT, AND (III) A PARTY’S GROSS NEGLIGENCE AND WILLFUL
MISCONDUCT.  

 

10.

Force Majeure:

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 3 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

TELMETRICS shall not be liable for any failure to provide the Research Services
where such failure is the result of circumstances beyond its control, including
failure of any part of the public telecommunications network beyond TELMETRICS’
network access points.

 

11.

Indemnities:

A.Each of the PUBLISHER and TELMETRICS shall indemnify, defend, and save
harmless the other, including their shareholders, directors, officers,
employees, agents and representatives from and against all claims, demands,
actions and expenses, including reasonable legal fees, due to third party claims
that ***. The PUBLISHER shall indemnify, defend, and save harmless TELMETRICS
with respect to any claim related to the PUBLISHER’s misuse of the Call
Measurement Data including breach of any privacy laws or regulations. TELMETRICS
shall specifically indemnify, defend, and hold the PUBLISHER harmless for any
claim, lawsuit, investigation, inquiry or demand that is asserted by any third
party that is related to or arises from any security breach or other compromise
of TELMETRICS’ databases, software or systems.

 

This indemnity shall survive the delivery of, inspection of, acceptance of, and
payment for, the services provided hereunder as well as the expiration or
termination of this Agreement.  

 

B.The indemnifying party shall promptly provide notice of any Claim; provided
however, that any delay in notice shall not relieve the indemnifying party’s
indemnification obligations, unless, and only to the extent that, such delay
materially impairs the indemnifying party’s ability to defend against such
Claim.  Promptly after receipt of written notice of any claim, demand, suit, or
legal proceeding for which the indemnifying party may be responsible under this
indemnity obligation (collectively, “Claims”), the indemnifying party shall
assume, at its expense, the defense of the Claim.  The indemnifying party shall
maintain control of the defense of Claims, except to the extent that settlement
of a Claim or consent to entry of a judgment would adversely affect the
indemnified party, in which case the indemnifying party must obtain the
indemnified party’s written consent prior to any settlement or consent to entry
of a judgment.  

 

C.The indemnifying party shall pay the full amount of any judgment, award, or
settlement with respect to any Claim and all other expenses related to
resolution of such Claim, including costs, interest and the attorneys’ fees it
incurred relating to the Claim.  

 

12.

Property Ownership:

All hardware, software, methods, processes, telephone numbers, training
material, reports, reporting formats and report layouts used in providing the
Research Services shall be the exclusive property of TELMETRICS and all rights,
title and interest therein, including, but not limited to, copyrights, trade
secrets, and other proprietary rights, shall belong solely to TELMETRICS, except
for any PUBLISHER property contained therein. ***

 

13.

Confidentiality:

 

A.“Confidential Information”  means (i) the existence and terms of this
Agreement, and (ii) any information that a party (the “Disclosing Party”)
discloses  to the other party (the “Receiving Party”) about the Disclosing
Party’s business activities that is, or is considered by the Disclosing Party to
be, proprietary or confidential, and includes, without limitation, any and all
business, financial, technical, and other information relating to the

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 4 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

Disclosing Party, its clients, customers, suppliers, and/or affiliates which is
provided by the Disclosing Party to the Receiving Party, and which is marked or
designated as “confidential” or “proprietary”, or which is otherwise known by
the Receiving Party to be confidential or proprietary, or which the Receiving
Party should otherwise recognize as being confidential or proprietary due to the
nature of the information and/or the circumstances surrounding the
disclosure.  Confidential Information also includes data, information, and
documents generated under this Agreement.  Confidential Information does not
include information which (i) is in, or enters the public domain without breach
of this Agreement, (ii) the Receiving Party lawfully receives from a third party
without restriction on disclosure and without breach of a nondisclosure
obligation, or (iii) was lawfully in the Receiving Party 's possession, without
restriction as to disclosure, prior to the Disclosing Party 's disclosure of the
same, or (iv) is developed independently by the Receiving Party without
reference to any of the Disclosing Party’s Confidential Information or other
information that the Disclosing Party disclosed in confidence to a third
party.    

 

B.Covenant Not to Disclose.  The Receiving Party shall (i) not disclose
Confidential Information to any third party without the prior written consent of
the Disclosing Party and binding such third party to a confidentiality agreement
with terms no less restrictive than the terms contained herein,  (ii) use
Confidential Information only for the purposes of this Agreement, (iii) use the
same degree of care that it uses to protect the confidentiality of its own
confidential information of like kind (but in no event less than reasonable
care), and (iv) restrict access to Confidential Information to employees on a
need-to-know basis, and only in order to perform any Services or analysis
necessary to fulfill the Receiving Party’s obligations
hereunder.  Notwithstanding the foregoing, the Receiving Party may disclose
Confidential Information as required by government or judicial order, provided
that the Receiving Party gives the Disclosing Party prompt notice of such order
and complies with any protective order (or equivalent) imposed on such
disclosure.  In the event of inadvertent disclosure of Confidential Information,
the Receiving Party will promptly notify the Disclosing Party and will take
necessary steps to prevent further inadvertent disclosure.  Supplier will permit
Buyer to review Supplier’s procedures and methods for protecting Confidential
Information and comply with all of Buyer’s requirements for security resulting
from such review.

 

C.The parties acknowledge and agree that a violation of any of the provisions of
this Section will cause irreparable and imminent harm and injury to the
Disclosing Party for which monetary damages would be difficult/impossible to
ascertain or an inadequate remedy and that the Disclosing Party, therefore,
shall be entitled, in addition to any other rights and remedies it may have at
law or in equity, to seek injunctive relief (without the requirement of posting
a bond or proving injury as a condition for relief) enjoining and restraining
the Receiving Party from doing or continuing to do any such act and any other
violations or threatened violations of this Section.

 

D.Publicity.  Neither party may make or issue any public announcement or press
release about this Agreement or its business relationship with the other party
without the prior written consent of the other party, which may be granted or
withheld by the other party at its sole discretion.  The form and content of any
such announcement will be subject to prior written approval of both
parties.  The provisions of this Section will survive any termination of this
Agreement.

 

E.All copies of Confidential Information shall be returned to the Disclosing
Party or destroyed, at the Disclosing Party’s option, upon the earlier of (i)
the Disclosing Party’s request, or (ii) the termination,

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 5 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

cancellation or expiration of this Agreement.  If the Disclosing Party requests
that copies of its Confidential Information be destroyed, the Receiving Party
shall certify to the Disclosing Party that all copies of such Confidential
Information have, in fact, been destroyed.  

 

14.

Term, Renewals and Termination:

 

A. TELMETRICS will provide the Research Services for each Call Measurement
Number for the life of each Call Measurement Program as described in Schedule A.
TELMETRICS will continue to provide the Research Services to the PUBLISHER until
the earlier of; (i) the end of the Call Measurement Program, including any
renewal periods or; (ii) the failure by TELMETRICS to receive payment for any
invoice issued by it regarding the Research Services within *** of the invoice
date after providing PUBLISHER with notice as required in this Agreement.  This
Agreement shall be in effect until *** and will automatically renew *** unless
either party gives the other notice of non-renewal within *** of the expiration
of the then-current term of the Agreement.  

 

B. ***

 

15.

Governing Law:

This Agreement and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of, or relate to this Agreement, or the
negotiation, validity, execution, interpretation or performance of this
Agreement  (collectively, “Causes of Action”) will be governed by, and
construed, interpreted and resolved exclusively in accordance with, the laws of
the State of Delaware, without regard to its principles of conflicts of law
which would require or permit the application of the laws of another
jurisdiction.  All Causes of Action shall be heard and determined exclusively in
the state and federal courts of the State of Delaware and those courts shall
have exclusive jurisdiction over such Causes of Action.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, (i) any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and (ii) any right they might have to a jury
trial.  Each of the parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

16.

Attorneys’ Fees:

If either party commences an action against the other relating to this Agreement
including, but not limited to, for failure to abide by any of the terms of this
Agreement, the prevailing party in such action will be entitled to recover all
costs including, but not limited to, reasonable attorneys’ fees associated with
the action.  Such relief is in addition to any other relief which may be awarded
to the prevailing party.

 

17.

Entire Agreement:

This Agreement, including Schedule A, Schedule B, and the Statement of Work,
constitutes the entire agreement between the parties and may not be amended
except in writing signed by both parties. Neither party shall be bound by any
terms, conditions or representations not contained herein or by any oral
agreements, warranties or special arrangements contrary to or in addition to the
terms of this Agreement.

 

18.

Amendments:

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 6 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

This Agreement may not be amended or modified except by a change made in writing
and executed by each of the parties hereto.

 

19.

Severability:

If any provision of this Agreement shall be found to be prohibited by or
unenforceable pursuant to the laws of any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such unenforceability or
prohibition without invalidating or affecting the remaining terms and provisions
hereof.

 

20.

Waiver:

The waiver by any party of a breach of this Agreement shall not constitute a
waiver of other breaches or rights under this Agreement.

 

21.

Headings:

Headings used in this Agreement are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.

 

22.

Assignment:  

Each of PUBLISHER or TELMETRICS may fully assign its rights under this Agreement
to its parent, subsidiaries and affiliates upon written notice to TELMETRICS
and/or PUBLISHER respectively. No other assignment is permitted without consent
of the other party.  

 

23.

***

 

 

24.

Independent Contractors:

 

TELMETRICS AND PUBLISHER are not partners or joint venturers with each other nor
is either the agent of the other and nothing herein shall be construed so as to
make them partners, joint venturers or principal and agent, or to impose any
liability as such on either of them. TELMETRICS, its employees and agents are
independent contractors for all purposes and at all times. TELMETRICS will have
responsibility for payment of any applicable wages, salaries, fringe benefits
and other compensation of its employees, and is responsible for all payroll
taxes, including without limitation the withholding and payment of all
applicable federal, state and local income taxes, FICA, unemployment taxes and
all other payroll taxes, as well as compliance with workers' compensation laws.

 

25.

Insurance:

 

TELMETRICS will obtain and keep in force during the term of this Agreement not
less than the following insurance:

 

 

a.

Commercial General Liability insurance, including bodily injury, property
damage, personal and advertising injury liability, and contractual liability
covering operations, independent contractor and products/completed operations
hazards, with limits of not less than ***;

 

 

b.

Umbrella/Excess Liability insurance with limits of not less than *** combined
single limit in excess of the above-referenced Commercial General Liability; and

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 7 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

c.

Errors and Omissions Liability insurance to include contractual liability for
claims arising out of negligent acts, errors or omissions with a limit of
liability not less than ***.

 

All required insurance policies must be taken out with financially reputable
insurers reasonably acceptable to PUBLISHER and licensed to do business in all
jurisdictions where Research Services are provided under this Agreement.
TELMETRICS will provide PUBLISHER with a certificate of insurance, satisfactory
in form and content to PUBLISHER, evidencing that all the required coverages are
in force and have been endorsed to provide that no policy will be canceled or
materially altered without first giving PUBLISHER 30 days' prior notice.
TELMETRICS shall ensure that (i) the insurance policies listed above contain a
waiver of subrogation against Dex Media, Inc. and its subsidiaries, and (ii) the
Commercial General Liability and Umbrella Liability policies shall name Dex
Media, Inc. and its subsidiaries as additional insureds.   Such certificates of
insurance (or notices of renewal) *** shall be mailed to PUBLISHER’s Contract
Management department listed in Section 27, Notices.  Any notices of
cancellation, modification and such other documentation shall be mailed in
accordance with Section 27, Notices.  Nothing contained in this Section limits
TELMETRICS liability to PUBLISHER to the limits of insurance certified or
carried.  

 

26.

Notices:

 

All notices, requests, demands and other communications relating to this
Agreement must be in writing and sent via (i) United States Mail, postage
prepaid, return receipt requested; or (ii) by FedEx, UPS, or other nationally
recognized commercial carrier, delivery confirmation requested. Communications
for invoicing may be sent via email.

 

All such notices, requests, demands and other communications must be sent to the
parties, their successors in interest, or their assigns at the addresses set
forth below (or at such other addresses as will be given in writing by either
party to the other):

 

If to PUBLISHER: With a copy to:

Attn: Contract ManagementAttn:  Executive Vice President – General Counsel

DexYP(at same address)

2200 West Airfield Drive

P.O. Box 619810

DFW Airport, Texas  75261-9810

 

If to TELMETRICS:

 

Attn:  President

Telmetrics, Inc.

2645 Skymark Avenue

Suite 202

Mississauga, Ontario Canada L4W5L6

 

27.

Enurement:

 

This Agreement will enure to the benefit of and be binding upon the successors
and permitted assigns of the parties hereto.

 

28.

Intellectual Property Rights:

 

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 8 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

A.PUBLISHER Marks. PUBLISHER retains all rights, title, and interests in the
trademarks, service marks, label designs, product identifications, artwork,
trade names, logos, and other symbols, marks, and intellectual property owned or
licensed by PUBLISHER or associated with PUBLISHER's products or services (the
“PUBLISHER Marks”). All uses of the PUBLISHER Marks inure to the benefit of
PUBLISHER.

 

B.TELMETRICS Marks. TELMETRICS retains all rights, title, and interests in the
trademarks, service marks, label designs, product identifications, artwork,
trade names, logos, and other symbols, marks, and intellectual property owned or
licensed by TELMETRICS or associated with TELMETRICS products or services (the
“TELMETRICS Marks”). All uses of the TELMETRICS Marks inure to the benefit of
TELMETRICS.

 

C.Branding of Research Services. PUBLISHER, in its sole discretion, may brand
any Report (as defined in the Statement of Work) or other Research Service with
one or more PUBLISHER Marks. If agreed upon by PUBLISHER and TELMETRICS,
PUBLISHER may co-brand any Report or other Research Service with the PUBLISHER
Marks and the TELMETRICS Marks, subject to the reasonable branding guidelines of
each party. Any branding of any Report or other Research Service with the
PUBLISHER Marks and/or TELMETRICS Marks requires the prior written approval of
PUBLISHER. If PUBLISHER elects to brand a Report or other Research Service with
one or more PUBLISHER Marks, then PUBLISHER grants TELMETRICS a non­ exclusive,
royalty-free, non-assignable, non-transferable license to such PUBLISHER Marks
for the limited purpose of branding the Report or other Research Service.

 

D.Communications with Third Parties. Any Report or other communication by
TELMETRICS with a PUBLISHER customer or other third party requires the prior
written approval of PUBLISHER, which shall not be unreasonably withheld.

 

The parties, intending to be legally bound, have caused this Agreement to be
executed by their authorized representatives on the dates set forth below.

DEX MEDIA, INC.

TELMETRICS Inc.

By:

/s/ Gordon Henry

By:

/s/ Andrew Osmak

Gordon Henry

Executive Vice President – CMO

Andrew Osmak
Chief Executive Officer

Date: 12/6/2017

Date: 12/06/2017




 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 9 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

EXHIBIT A

Statement of Work to Research Services Agreement

This Statement of Work (this “SOW”) is incorporated into and governed by the
provisions of the Research Services Agreement (the “Agreement”) dated December
_, 2017 between PUBLISHER and TELMETRICS. All capitalized terms have the same
meaning as in the Agreement unless otherwise defined in this SOW.

This SOW between PUBLISHER and TELMETRICS further describes the Research
Services to be provided pursuant to the Agreement and is agreed to with the
signatures on, and as of the Effective Date of, the Agreement.

1.

Definitions:

 

a.

Call Block: ***

 

b.

Ad Alert: ***

 

c.

Call Challenge: ***

 

d.

Call Measurement Data: Call Measurement Data consists of the following
information for calls placed to each Call Measurement Number: (i) the number of
calls during a month or other applicable period; (ii) the date, time, and length
of each call; (iii) the name, address, and telephone number of each caller (if
available); (iv) the time that each call was placed; (v) the time that a call
was answered; (vi) the answer supervision, which indicates how the call was
handled; and (vii) other related information reasonably requested by PUBLISHER.

 

e.

Call Measurement Number: A Call Measurement Number (CMN) is a ten (10)-digit
telephone number *** provided by TELMETRICS to PUBLISHER for each Call
Measurement Program. Call Measurement Numbers include Market A, Market C, and
Toll-free.

 

f.

Call Measurement Program: A Call Measurement Program is a program to measure and
report the effectiveness of a PUBLISHER product or products through a Call
Measurement Number and the associated Call Measurement Data and Reports.

 

g.

Call Record: In selecting the Call Record feature set to be activated on a Call
Measurement Program, PUBLISHER has asked TELMETRICS on its behalf and on behalf
of the Advertiser as part of Research Services to record incoming telephone
calls for quality assurance and training purposes using TELMETRICS’ proprietary
Call Record feature (“Call Record”). Call Record allows TELMETRICS to record
telephone calls between call center representatives and respondents to
advertisements placed in publications that contain a Call Measurement Number.

 

 

h.

Call Rescue: Call Rescue is a feature that ***.

 

i.

Call Scores/PCI/Transcripts Delivery Response Times:  Machine transcription
requests are asynchronous, and some files take significantly longer than others
to process depending on their

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 10 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

length, quality, content. For audio files of *** in length TELMETRICS will use
commercially reasonable efforts to deliver the transcript, scoring and redaction
results within the following window:

•Average processing time is ***. SLA is *** of all requests complete in ***.

 

j.

Current Practices: Current Practices are practices and procedures that are
substantially similar to the practices and procedures undertaken by TELMETRICS
and/or PUBLISHER as of the Effective Date of the Agreement.

 

k.

Custom Vocabularies:  Custom Vocabularies is a feature that allows for the
customization of speech recognition involved in the generation of Transcriptions
and Call  Scoring of Call Record audio files. The feature allows for a set of up
to *** to be specified per CTN, that will be applied to the Transcriptions and
Call Scoring for all calls to that number.

 

l.

Directory: A Directory is a print telephone directory, or comparable print
classified directory, published by PUBLISHER.

 

m.

Inventory Management Period: The Inventory Management Period is the period
during which a Call Measurement Number is held by TELMETRICS prior to assigning
the Call Measurement Number to PUBLISHER. During the Inventory Management
Period, TELMETRICS monitors the Call Measurement Number for *** and otherwise
determines whether the Call Measurement Number is Clean (as defined below).  

 

n.

Keyword Spotting: Keyword Spotting is a feature that allows for the automatic
identification of words and phrases of interest within call Transcriptions.
Users of the TELMETRICS’ UI and API will be able to specify a set of up to ***
per CTN, that will be searched for and automatically identified and highlighted
within the Transcriptions report in both the UI and API.

 

o.

Market A: A local Call Measurement Number carried in TELMETRICS’ standard
inventory and available for auto-assignment in CallTelligence or through the
TELMETRICS API. ***

 

p.

Market C: All other Call Measurement Numbers not included in Market A or Toll
Free (including requests for a specific area code and/or exchange or a request
to match a specific area code and/or exchange).



)

 

Order Period: The Order Period begins on the *** of the calendar month in which
PUBLISHER orders a Call Measurement Number and ends at the beginning of the
Program Period. ***



 

r.

***Redaction: *** Redaction is a feature that allows for the redaction of ***
from Call Record files and Transcriptions prior to being made available or
accessed in the TELMETRICS’ UI or API. When enabled for a CTN, all Call Record
files for that number will be processed for ***, and when found the audio will
be removed and any resulting Transcriptions will have the corresponding text
obfuscated.

 

s.

Program Period: The Program Period for a Call Measurement Number is the period,
as determined by PUBLISHER, of the Call Measurement Program during which the
Call Measurement Number appears in one or more of PUBLISHER's products until
PUBLISHER notifies TELMETRICS of cancelation of the Program Period.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 11 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

t.

Referral Period: The Referral Period is the period following the Program Period
during which TELMETRICS provides callers to the Call Measurement Number a
message that refers callers to the Termination Number. During the Referral
Period, TELMETRICS continues to count the number of calls to the Call
Measurement Number. The Referral Period for Call Measurement Numbers is in
PUBLISHER's reasonable discretion. PUBLISHER may extend the Referral Period as
provided in this SOW.

 

u.

Report(s):  compilations of Call Measurement Data to be provided periodically by
TELMETRICS to PUBLISHER and/or Advertisers, as applicable, as further specified
in Section 4 and elsewhere herein.  

 

v.

Report Website: The Report Website is a secure website that PUBLISHER and
Advertisers use, as of the Effective Date, to access Reports and Call
Measurement Data.

 

w.

Termination Number: The regular telephone number of an Advertiser to which calls
to the Call Measurement Number are referred by TELMETRICS. PUBLISHER or
Advertiser may update the Termination Number from time to time during the term
of the Call Measurement Program.

 

x.

Toll-free: A toll-free Call Measurement Number carried in TELMETRICS’ standard
inventory and available for auto-assignment in CallTelligence or through the
TELMETRICS API.

 

y.

Transcriptions: The machine generated, time aligned text representation of a
Call Record file. Transcriptions are provided in the TELMETRICS’ UI and API,
with the caller and agent portions of the conversation identified. ***

 

 

z.

Voice Links: Voice Links allows a PUBLISHER to access Call Record files using a
direct link from a URL. The service is only available through the TELMETRICS
API. The URL link may then be provided to PUBLISHER’s Advertisers who wish to
listen to a specific Call Recording file. ***

 

 

aa.

Call Scoring (VoiceTrends 2.0) : Call Scoring is a feature that uses machine
learning algorithms to analyze Call Record files, recorded in dual channels, to
identify call characteristics against pre-defined statistical models
(dispositions). When enabled for a CTN, the Call Record file is analyzed in ***
against the configured models. The four dispositions available are: ***. Results
are retuned as a Yes or No indicating a match for each of the dispositions and
results are available in the TELMETRICS’ UI and API.

 

 

bb.

VoiceTrends 2.0 Custom Dispositions:  Custom Dispositions are enhancements to
the Call Scoring feature that can be created as needed and applied to a Call
Scoring program for all required CTN’s. Characteristics for the Custom
Disposition will be defined by the Advertiser, and TELMETRICS will then derive
the required training set by identifying and validating call data, working with
partners to create a proprietary model and integrating with the Call Scoring
feature set. The two Custom Dispositions available are: ***.

 

 

cc.

W2Tel Dynamic Number Insertion: W2Tel Dynamic Number Insertion (the “DNI
Service”) allows an online advertiser (the “User”) to track a referral from
another web page (“Referral Source”) when a

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 12 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

consumer has followed a link from the Referral Source to the User’s website and
chooses to respond to the advertisement by placing a telephone call to the User.
Using a Call Measurement Number that has been configured by the User to a
particular Referral Source (e.g., Google, Yahoo, Bing or other local search
provider) and/or to a particular keyword or group of key words, the DNI Service
will dynamically replace the User’s actual telephone number (the “Termination
Number”) found on the User’s web page (the “Object Page”) that has been linked
to the Referral Source with the chosen Call Measurement Number. When a consumer
is served the Object Page, they are presented with the Dynamic Number Insertion
(“DNI”) Call Measurement Number. All available details of each telephone call
placed to the particular DNI Call Measurement Number are made available to the
User as part of the Call Measurement Data. Users may track as many Referral
Sources as they wish by assigning a different DNI Call Measurement Number to
each Referral Source or to each unique visitor by using session/pooled based
tracking.

2.

Scope of Research Services: TELMETRICS shall assist PUBLISHER in undertaking
Call Measurement Programs by providing PUBLISHER the following Research
Services:

 

a.

TELMETRICS shall provide *** Call Measurement Numbers for each Call Measurement
Program and Advertiser ***. According to the provisions of this SOW, should the
Advertiser wish to continue with the Call Measurement Program at the end of the
Program Term, the Advertiser may order Call Continuance directly from
TELMETRICS.

 

b.

During the Program Period of each Call Measurement Program, TELMETRICS shall
forward all calls from the Call Measurement Number to the Termination Number.

 

c.

During the Program Period of each Call Measurement Program, TELMETRICS shall
collect Call Measurement Data for each Call Measurement Number.

 

d.

During the Referral Period for each call Measurement Program, TELMETRICS shall
(i) provide callers to the Call Measurement Number a message that refers callers
to the Termination Number; and (ii) count the number of calls to the Call
Measurement Number.

 

e.

During the Program Period of each Call Measurement Program, TELMETRICS shall
provide the Reports to the PUBLISHER and/or Advertiser according to the
provisions of this SOW.

 

f.

During the Program and Referral Periods of each Call Measurement Program,
TELMETRICS shall provide the Reports to PUBLISHER according to the provisions of
this SOW.

 

g.

In a manner that is consistent with current practices and the requirements of
this SOW, TELMETRICS shall maintain the Report Website and publish Reports and
Call Measurement Data on the Reports Website.

 

h.

TELMETRICS and PUBLISHER shall work in a reasonable manner to deploy the API.
TELMETRICS shall provide the technical and business support that is reasonably
necessary for PUBLISHER to use the API to order and provision Call Measurement
Numbers and to access Call Measurement Data and Reports.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 13 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

i.

TELMETRICS shall provide secure and private access for PUBLISHER *** to
TELMETRICS' CallTelligence Website, the API, the Report Website, and all other
methods that are reasonably necessary for TELMETRICS to provide Call Measurement
Numbers, Reports and other Research Services to PUBLISHER. *** By mutual
agreement of the Parties, TELMETRICS shall provide additional tools on the
Report Website for PUBLISHER and Advertisers to analyze and report on Call
Measurement Data.

 

j.

TELMETRICS shall provide call features listed in Schedule A for each Call
Measurement Number as reasonably requested by PUBLISHER.

 

k.

In addition to any other requirements in this SOW or the Agreement, ***.

 

l.

TELMETRICS shall provide all other services that are reasonably required to
provide the Research Services listed above or to fulfill TELMETRICS obligations
under this SOW, including without limitation ***.

 

m.

TELMETRICS shall provide the Research Services according to the Service Level
Objectives described in this SOW.

 

n.

***  

3.

Ordering and Managing Call Measurement Numbers:

 

a.

***

 

b.

***          

4.

Reports:

 

a.

Scope of Reports: TELMETRICS shall provide all *** PUBLISHER Reports to
PUBLISHER ***.

 

b.

Delivery of Reports: TELMETRICS shall send the Reports to PUBLISHER and
Advertisers, as applicable, on or about the *** of the calendar month at the
frequency agreed to by TELMETRICS and PUBLISHER. Notwithstanding any other
provision of the Agreement, if TELMETRICS fails to provide a Report to PUBLISHER
and Advertisers, as applicable, by the *** calendar day of the month, then
TELMETRICS will provide a credit to PUBLISHER in the amount of *** of the *** of
all Call Measurement Numbers included in the delinquent Report.

 

c.

Combining Measurement Data: Upon request by PUBLISHER, TELMETRICS shall combine
the Reports for various PUBLISHER media and measurement tools for ***. The
combined Reports shall be in the format and contain the fields reasonably
requested by PUBLISHER and shall be at a cost agreed upon by PUBLISHER and
TELMETRICS.

 

d.

API: TELMETRICS and PUBLISHER will use their reasonable efforts to allow
PUBLISHER to access Call Measurement Data and any similar data through the API.

5.

Term of the Call Measurement Program:

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 14 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

a.

Initial Program Term: The initial term for a Call Measurement Program consists
of *** (the “Initial Program Term”).

6.

Inventory management:

 

a.

Call Measurement Number inventory: ***  

 

b.

Inventory manager: TELMETRICS shall provide PUBLISHER with reasonable access to
an inventory manager for Call Measurement Numbers.

 

c.

Time frame for providing Call Measurement Numbers: TELMETRICS shall provide
Clean Call Measurement Numbers to PUBLISHER according to the following
timeframes: (A) TELMETRICS shall provide*** Call Measurement Numbers ***; and
(B) TELMETRICS shall provide *** Call Measurement Numbers to PUBLISHER within
*** of PUBLISHER's request or as soon as reasonably possible. Notwithstanding
any other provision of the Agreement, in the event that TELMETRICS does not
provide a Clean Call Measurement Number within the timeframes specified in this
Section, TELMETRICS will provide a credit to PUBLISHER in the amount of *** of
the *** of the Call Measurement Number ***.

7.

Call Record.  

 

a.

Description of Service: Call Record functionality resides on TELMETRICS’
computer server and, for a Call Measurement Number with Call Record enabled,
when activated by an incoming call to a Call Measurement Number, plays a
pre-recorded message that notifies the calling party that their call may be
recorded and the purpose for which it may be recorded and any other provisions
required by law. At the conclusion of the call, a digital voice file (the “Voice
File”) is produced and archived. The archived Voice File is then made available
to PUBLISHER via TELMETRICS’ secure web site, and may be downloaded by
PUBLISHER, and a copy of the Voice File is stored in TELMETRICS’ database.

 

b.

Use of Service: PUBLISHER acknowledges that PUBLISHER will only use the Voice
File for the purpose(s) as outlined in this Agreement and in accordance with
PUBLISHER’s privacy policy. Any other use of the Voice File is strictly
prohibited.

 

c.

Indemnity: PUBLISHER agrees to indemnify and hold TELMETRICS, its employees and
agents harmless from any and all claims with respect to the Call Record service,
including without limitation; i) a claim that consent to record a call was not
received from one or both of the parties to the call; or ii) a claim that the
Voice Files contain private information contrary to the express consent of one
or both of the parties to the call; unless the claim is based on TELMETRICS’
negligence in the storage or sharing of the Voice Files ***.  

8.

VoiceLinks: ***

9.

Call Continuance: Where a Call Measurement Program that has been funded by
PUBLISHER and the Call Measurement Program has ended, an Advertiser is able to
maintain a Call Measurement Number through a direct billing arrangement with
TELMETRICS. The Call Measurement Number will continue to ring through to the
Termination Number provided by the Advertiser for the duration of the Call
Continuance period. ***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 15 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

10.

Application Programming Interface (“TELMETRICS Connect API”):  Use of the
TELMETRICS Connect API is subject to all of the terms and conditions found in
the document entitled “TELMETRICS Connect API Terms of Use” (“API Terms of
Use”), as amended from time to time***. Prior to being granted access to
TELMETRICS’ systems, the PUBLISHER will be required to accept the API Terms of
Use set out in the above-noted document. If, at any time, TELMETRICS determines
that the PUBLISHER is using the TELMETRICS Connect API in a way that is contrary
to its intent or that compromises the integrity of TELMETRICS’ systems or the
use of TELMETRICS’ systems by other authorized users, TELMETRICS will provide
written notice to the PUBLISHER with particulars of the misuse. The PUBLISHER
will have *** to either correct the cause of the misuse or to cease using the
TELMETRICS Connect API until the cause of the misuse is corrected. Upon the
expiry of the notice period, if the PUBLISHER has neither corrected the misuse
nor ceased using the TELMETRICS Connect API, TELMETRICS reserves the right to
terminate the PUBLISHER’s access to the TELMETRICS Connect API and associated
systems. By accepting the terms of this Agreement, the PUBLISHER acknowledges
that it has read and agrees with the API Terms of Use set out in the above noted
document as of the Effective Date.

 

11.

Dynamic Number Insertion:

 

a.

Forecast: Programs that are anticipated to have excessive website traffic
require the PUBLISHER to provide advance notice to TELMETRICS and TELMETRICS
reserves the right to limit such usage of the W2Tel Dynamic Number Insertion
solution.

 

 

b.

Use of W2Tel Dynamic Number Insertion is subject to all of the terms and
conditions found in the document entitled “Dynamic Number Insertion Terms of
Use” (herein, “DNI Terms of Use”), as made available to PUBLISHER and as amended
from time to time***. Prior to being granted access to W2Tel Dynamic Number
Insertion, the PUBLISHER will be required to accept the DNI Terms of Use set out
in the above noted document. If, at any time, TELMETRICS determines that the
PUBLISHER or its Advertisers are using W2Tel Dynamic Number Insertion in a way
that is contrary to its intent or that compromises the integrity of TELMETRICS’
systems or the use of TELMETRICS’ systems by other authorized users, TELMETRICS
will provide written notice to the PUBLISHER with particulars of the misuse. The
PUBLISHER will have *** to either correct the cause of the misuse or to cease
using W2Tel Dynamic Number Insertion until the cause of the misuse is corrected.
Upon the expiry of the notice period, if the PUBLISHER has neither corrected the
misuse nor ceased using W2Tel Dynamic Number Insertion, TELMETRICS reserves the
right to terminate the PUBLISHER’s access to W2Tel Dynamic Number Insertion and
associated systems. By accepting the terms of this Agreement, the PUBLISHER
acknowledges that it has read and agrees with the DNI Terms of Use set out in
the above noted document as of the Effective Date.

 

c.

TELMETRICS reserves the right to amend the W2Tel Dynamic Number Insertion Terms
of Use upon *** notice to the PUBLISHER. The most recent version of the
TELMETRICS W2Tel Dynamic Number Insertion Terms of Use may be found at
https://telmetrics.com/wp-content/uploads/2017/11/Telmetrics_DNI_Terms_Use.pdf.
If after having received reasonable prior notice that the TELMETRICS W2Tel
Dynamic Number Insertion Terms of Use has been amended the PUBLISHER continues
to use it, the PUBLISHER shall be deemed to have accepted the amended terms.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 16 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

12.

Quality of Call Measurement Numbers: ***

 

a.

Clean Call Measurement Numbers: *** “Clean” or a “Clean Call Measurement Number”
refers to a Call Measurement Number that is ***. Without limiting the foregoing,
in no event shall a Call Measurement Number be considered Clean if it receives
*** during any *** period of the Inventory Management Period.

 

 

b.

Commercially reasonable and customary performance: “Commercially reasonable and
customary,” as used in this Section, includes without limitation (A) *** and (B)
in the case of a Call Measurement Number provided through voice over Internet
protocol (“VoIP”), performance that is not appreciably lower than the
performance ***.

 

 

c.

Telmetrics Automated Persistent Monitoring. Telmetrics Automated Persistent
Monitoring is defined as follows: Telmetrics shall monitor the network that
manages each Call Measurement Number to ensure that it is performing in a manner
that is commercially reasonable and customary. ***

 

 

d.

Remedies: If at any time PUBLISHER reasonably believes that a Call Measurement
Number is not Clean or is not performing in a manner that is commercially
reasonable and customary, PUBLISHER may request that TELMETRICS undertake one or
more of the following remedies: (A) ***; (B) ***; (C) ***; and/or (D) ***.
TELMETRICS shall undertake the requested remedy *** of a request by PUBLISHER.
Notwithstanding any other provision of the Agreement, if TELMETRICS fails to
complete a requested remedy within *** of PUBLISHER's request, then TELMETRICS
will provide a credit to PUBLISHER in the amount of *** of the price of the Call
Measurement Number ***.

13.

Data Security: When TELMETRICS has access to PUBLISHER data (including but not
limited to Advertiser data) or PUBLISHER’s systems, TELMETRICS shall take, at
minimum, the following precautions with regards to (i) TELMETRICS own
information technology environment, (ii) PUBLISHER’s data and Advertiser data in
TELMETRICS possession, and (iii) TELMETRICS connectivity to or interaction with
PUBLISHER’s computer and communications environment:

 

a.

Information Security Management: TELMETRICS shall have a security policy that
provides guidance to its personnel to ensure the confidentiality, integrity and
availability of information and systems accessed, maintained or processed by
TELMETRICS and shall provide: ***.

 

b.

Security and Processing Controls: TELMETRICS shall maintain standards and
procedures commensurate with industry standards to address the configuration,
operation and management of systems, networks, services and PUBLISHER and
end-user data, including: ***.

 

c.

Notification Obligations: TELMETRICS shall notify PUBLISHER as soon as
practicable after the following events:

 

i.

Suspected breaches or compromises of PUBLISHER or end-user data or TELMETRICS’
systems or networks that directly or indirectly support PUBLISHER or end-user
data or claims or threats thereof made by any Personnel or third party.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 17 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

ii.

If permitted by law, any law enforcement or administrative investigation or
inquiry into suspected misuse of TELMETRICS’ systems or network.

 

d.

Remedial Action. In the event of identification of any material security-related
risk to PUBLISHER data by TELMETRICS or PUBLISHER, TELMETRICS shall take
remedial action based on industry best practices and the results of such
assessment, audit or risk identification. ***

 

 

e.

External Connections: With regard to all external connections into TELMETRICS
network, TELMETRICS shall maintain technology controls including***.

 

 

f.

Termination Rights: ***

 

 

g.

Statement of Compliance: Upon request, TELMETRICS shall provide to PUBLISHER an
annual written statement certified by a TELMETRICS officer that it has complied
with all of the requirements of this Agreement.

 

 

h.

***

 

 

i.

***

 

 

14.

Invoices by footprint:   ***.




 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 18 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

Schedule A: Fees

 

1.

Call Measurement Program Features:

A Call Measurement Program includes the following features:

 

1.1.

***

 

1.2.

***

 

1.3.

***

 

2.

Rates:

Usage charges during the active period will be invoiced to the PUBLISHER monthly
in arrears.  
Please note: all Prices are in $USD.

 

2.1Local and Toll- Free Number Pricing:

TABLE 1

Billing Option

MBO*

 

 

Line Charge Per Month

 

 

 

Market A

***

 

 

Market C

***

 

 

Toll-free

***

 

 

Usage Per Minute

 

 

 

Local - Market A

***

 

 

Local - Market C

***

 

 

Toll-free

***

 

 

*MBO means monthly billing.

 

2.2Additional Line Features and Services: The following features and services
may be added to a Call Measurement Program and will be billed as part of the
Monthly Billing:

***

3.

Annual Commitment:

***

4.

Refund Policies:

 

4.1.

For Monthly Billing Option (MBO):

 

 

4.1.1.

MBO *** Measurement Numbers:

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 19 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

 

•

Call Measurement Programs cancelled within the same month that they are ordered
will be ***, less any applicable usage charges.

 

•

All other Call Measurement Programs are subject to a *** duration charge plus
any applicable usage charges.

 

4.1.2.

MBO ***Numbers:

 

•

Call Measurement Programs cancelled prior to the assignment of a number ***.

 

•

All other Call Measurement Programs are subject to *** duration charge plus any
applicable usage charges.

5.***

 




 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 20 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

Telmetrics Inc. RESEARCH SERVICES AGREEMENT - SCHEDULE B

Schedule B: Service Level Agreement (SLA)

TELMETRICS agrees to make the Research Services available to Publisher ***, for
the term of this Agreement.

1. TELMETRICS, in delivering the Research Services pursuant to this Agreement,
will ensure that it will meet the following performance levels (“Service
Levels”) in the event of any malfunction of the CMS (Telmetrics proprietary Call
Measurement System).   A “malfunction” occurs when ***.

a. TELMETRICS shall notify the appropriate PUBLISHER managers of the Call
Measurement program within *** of becoming aware of the malfunction. A
malfunction up to *** and *** thereafter is referred to as a “Severity 1 Event.”

b. TELMETRICS shall restore the ability to connect to correctly dialed merchant
Call Measurement Numbers within *** of the occurrence of the malfunction.

c. TELMETRICS shall recommence that capture of PUBLISHER Call Measurement Data
within *** of the occurrence of the malfunction.

 

2. If TELMETRICS does not meet the above Service Levels ***, for every hour the
Research Service is non-functional above the limits set in this Schedule B,
TELMETRICS shall *** the amounts described below.

a. For each hour beyond the *** of the occurrence and malfunction of Call
Measurement Numbers which are not delivered to PUBLISHER, TELMETRICS shall ***
the cost of *** for each Call Measurement Number that malfunctioned to PUBLISHER
at the monthly charge indicated, not to exceed ***.

b. If TELMETRICS is able to connect to correctly dialed merchant Call
Measurement Numbers but not capture PUBLISHER Measured Data, then for every ***
beyond *** of the occurrence of the malfunction that TELMETRICS cannot
recommence the capture of PUBLISHER Measured Data, TELMETRICS shall ***.

c. ***

3. The requirements of this section do not include commercially reasonable and
routine CMS maintenance performed ***, as well as reasonable extensions of this
period that may be required for maintenance that exceeds the standard ***.

4. Support. Telmetrics shall provide technical support to PUBLISHER to ensure
that the API and CallTelligence allows PUBLISHER in a commercially reasonable
manner to order and provision Call Measurement Numbers and to pull Call
Measurement Data from Telmetrics’ computing systems. In the event that the API
does not allow for Telmetrics’ and PUBLISHERs’ computer systems to interface or
that CallTelligence does not function in a commercially reasonable manner,
Telmetrics shall make available technical support personnel within*** of
PUBLISHERs request to resolve any problems. Telmetrics shall communicate to
PUBLISHER in a timely manner any updates or changes to the API and the
CallTelligence. Telmetrics shall reasonably address PUBLISHER’s needs with the
API and CallTelligence by supporting the operational automation of PUBLISHER’s
business procedures

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 21 of 22

 

--------------------------------------------------------------------------------

TELMETRICS Inc. RESEARCH SERVICES AGREEMENT: Dex Media, Inc.

 

relative to Call Measurement Numbers and Measured Data. The provisions of this
section apply in addition to any requirements in the Agreement.

5. Websites/online communication. Telmetrics shall develop and maintain the
CallTelligence website, and the API in a commercially reasonable manner such
that Telmetrics can provide the Research Services and otherwise fulfill its
obligations pursuant to this Agreement. Without limiting the forgoing, the
CallTelligence website, and the API shall be accessible to PUBLISHER and shall
perform in a commercially reasonable manner for a minimum of *** of the time
during each month of the Agreement term. The requirements of this section do not
include commercially reasonable and routine web site and API maintenance
performed Saturdays between ***, as well as reasonable extensions of this period
that may be required for maintenance that exceeds the standard*** period.

If Telmetrics fails to comply with the requirements of this Section in any given
month of the Agreement, then PUBLISHER shall receive a credit of ***.

 

 

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

[grmiy1bdsk0n000001.jpg]

Page 22 of 22

 